IN THE SUPREME COURT OF THE STATE OF DELAWARE

JUAN ORTIZ,                                 §
                                            §
      Defendant Below,                      §      No. 650, 2015
      Appellant,                            §
                                            §      Court Below: Superior Court
      v.                                    §      of the State of Delaware
                                            §
STATE OF DELAWARE,                          §      ID. No. 0107004046
                                            §
      Plaintiff Below,                      §
      Appellee.                             §

                               Submitted: January 10, 2018
                               Decided:   January 11, 2018

Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices.

                                      ORDER

      This 11th day of January 2018, it appears to the Court that the judgment of

the Superior Court should be affirmed on the basis of and for the reasons assigned

in its opinion dated November 4, 2015 and its letter opinion dated February 15,

2017.1

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                         BY THE COURT:
                                         /s/ Leo E. Strine, Jr.
                                         Chief Justice

1
 Juan Ortiz v. State of Delaware, ID. No. 0107004046A (Del. Super. Nov. 4, 2015); State of
Delaware v. Juan Ortiz, ID. No. 0107004046A (Del. Super. Feb. 15, 2017).